149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Donald E. WIGGINS, Appellant.
No. 97-3555.
United States Court of Appeals,
Eighth Circuit.Submitted May 7, 1998.Filed May 12, 1998.

Appeal from the United States v. District Court for the Western District of Missouri.
Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
In 1993, Donald E. Wiggins was sentenced to 48 months' imprisonment and three years' supervised release after he pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a).  After Wiggins violated several conditions of his supervised release, the district court1 revoked it and sentenced him to 12 months' and one day imprisonment and 24 months' supervised release.  Wiggins appeals, arguing that his revocation sentence was imposed in violation of the Ex Post Facto Clause.


2
That argument is foreclosed by our decision in United States v. St. John, 92 F.3d 761,765-67 (8th Cir.1996) (holding application of 1994 statute expressly providing for supervised release following revocation of supervised release that was imposed prior to 1994 did not violate Ex Post Facto Clause; prior to new law, this circuit interpreted law to allow imposition of both imprisonment and supervised release upon revocation, and thus "maximum period of time that a defendant's freedom can be restrained ... under the new law is either the same as, or possibly less than, under the prior law").


3
The judgment is affirmed.



1
 The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri